Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted in underline, below, in independent claim 1:

A cooling air feeding apparatus for a motor vehicle, the motor vehicle comprising a motor vehicle body and a drive train, and the drive train being assigned a cooler, and at least the cooler being arranged in a rear region of the motor vehicle body, the cooling air feeding apparatus comprising:
a throughflow opening, which is in the rear region and which is configured to receive air from surroundings of the motor vehicle and to feed the received air to the cooler,
wherein in order to regulate a driving state of the motor vehicle, the throughflow opening is configured with a variable throughflow cross section with the aid of a closing element, which is assigned to the cooling air feeding apparatus,
wherein the throughflow opening is configured to be controllably closed individually completely or partially and to be opened completely; and
wherein the closing element consists of only one, single-piece flap that is pivotable about a rotational axis.

Adjustable closing elements for controlling airflow to an engine cooling component are very well known in the art (for example, see the Final Rejection of 1 Sept 2021 and Chinta (US Pub No 2013/0092462)).
However, the limitations of the only one, single-piece flap (as now amended in claim 1); in conjunction with the persuasive arguments of 28 Oct 2021; AND the location of the cooler in the rear of the vehicle, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JACOB M AMICK/Primary Examiner, Art Unit 3747